Case 1:19-cv-02498-.]GK Document 2 Filed 03/20/19 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

NSC Investrnent, LLC and TGC/Korea Operating, Civil Action No.
LLC

Plaintiff,
_V_
POSCO Engineering & Construction Co., Ltd.,

Defendant.

 

 

COMPLAINT FOR DECLARATORY JUDGMENT AND BREACH OF CONTRACT

NSC lnvestment, LLC (“Gale Songdo”) and TGC/Korea Operating, LLC (“Gale Korea”)
(`collectively “Gale” or “Plaintiffs”), through counsel, hereby bring this Complaint for Declaratory
Judgrnent and, in the alternative, Breach of Contract against POSCO Engineering & Construction
Co., Ltd. (“POSCO E&C”), jointly owned by POSCO Group (PKX) and the Saudi Arabian Public
Pension Fund (“PIF”) and allege as follows:

INTRODUCTION

l. This dispute concerns POSCO E&C’s breaches of its contractual and statutory
duties to Gale under two Limited Liability Company Operating Agreernents (the “LLC
Agreements”), the ownership of which are denominated in “units” and both of which include
dispute resolution provisions requiring that all disputes between the parties be settled by binding
arbitration under the rules of the International Chamber of Cornrnerce (the “lCC”). Gale has
initiated arbitration proceedings (the “ICC Arbitration”) pursuant to these provisions. Plaintiffs’
ICC Request for Arbitration is attached as Exhibit A to this Complaint.

2. The LLC Agreernents set forth the terms of Gale and POSCO E&C’s partnership

in developing the New Songdo International Business District (“Songdo” or the “IBD”) within the

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 2 of 25

Incheon Free Economic Zone - a new, “smart-connected” city in the Republic of Korea (“Korea”)
built on l,500 acres of land (with lOO million square feet of new building space) reclaimed from
the Yellow Sea near the Incheon International Airport. The total anticipated cost to buy, design,
and build out this new metropolis is approximately USD 335 billion.

3. Plaintiffs Gale Songdo and Gale Korea are the majority owners of the two joint
venture companies leading the development and management of the IBD. Respondent POSCO
E&C is the minority owner of the two joint venture companies and the primary construction
contractor for the IBD. POSCO E&C has been, and remains, motivated to abuse its dual status as
construction contractor and development partner. As the construction contractor, POSCO E&C
enjoys 100 percent of the profits from the construction work it performs in the IBD. By contrast,
as a minority owner of the LLCs, POSCO E&C receives only a portion of the profits from the
developed Work and real estate sales.

4. Gale discovered that POSCO E&C was overcharging for hundreds of millions of
dollars for construction work and engaging in other violations of its contractual and statutory
duties, such as impermissibly selling shared assets without Gale’s approval and resorting to
improper accounting practices to create substantial and unnecessary phantom income and potential
U.S. tax liabilities for Gale.

5. Unable to agree on a resolution to their disputes, POSCO E&C engineered defaults
on loan obligations undertaken by Gale Songdo and POSCO E&C’s jointly-owned LLC (the “Joint
Venture”) and then used that default as a pretext to purportedly seize and sell Gale Song`do’s units
in the Joint Venture.

6. In so doing, POSCO E&C divested Gale Songdo of over USD $2 billion in real

estate holdings and sold them for approximately USD $14 million _ a minute fraction of their

Case 1:19-cv-O2498-.]GK Document 2 Filed 03[20/19 Page 3 of 25

value. At the time of the purported seizure and sale, Gale had built out more than 70 percent of
the new city _~ developing from a blank canvass an area the size of downtown Boston and, in so
doing, creating the largest city ever built from scratch. POSCO E&C also removed the barrier
impeding payment of its fraudulent construction Work invoices, totaling more than USD $300
million.

7. After provoking default and purportedly seizing and selling the units, POSCO E&C
sold property, refinanced the Songdo project, and leveraged the Joint Venture’s assets to put
approximately USD $l billion into POSCO E&C’s pockets POSCO E&C’s actions confirm that
the Songdo real estate holdings - and thus Gale’s units in the Joint Venture _ are worth billions
of dollars and, thus, the USD $14 million sale price was unreasonably low. The resulting cash
flow from the refinancing bolstered POSCO E&C’s financial position, improved its financial status
and corporate credit rating, thereby priming POSCO E&C for a long-awaited IPO.

8. As POSCO E&C’s own internal documents reveal, that seizure and sale marked the
culmination of a calculated plan to oust Gale from the lucrative Songdo proj ect.

9. POSCO E&C’s wrongdoing was wide-ranging and far-reaching. Each individual
course of misconduct constituted an independent contractual and statutory breach. More
fundamentally, POSCO E&C engaged in a continuing and interrelated pattern of improper acts
that culminated in the purported seizure and sale of Gale Songdo’s units in violation of the JV
Agreement, depriving Gale of substantial monies and opportunities which were bargained for and
documented in the LLC Agreements.

l(). In addition to violating the LLC Agreements, POSCO E&C’s improper purported
sale of Gale Songdo’s units also constitutes a breach of a separate Unit Pledge Agreement, under

which Gale Songdo and POSCO E&C pledged their units in the Joint Venture as collateral for

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 4 of 25

loans for the development of Songdo. When POSCO E&C engineered the loan default, it seized
the opportunity to pay off the loan and step into the lenders’ shoes under the relevant loan
agreements, thus purportedly obtaining the right to sell Gale Songdo’s units to offset the loan
balance. However, the Unit Pledge Agreement required the lenders (and thus POSCO E&C) to
sell the units at a reasonable valuation, a requirement POSCO E&C breached by selling the units
for a tiny fraction of their value.

ll. The Unit Pledge Agreement does not include an arbitration provision. Rather, it
includes a “permissive” choice of venue provision, conferring jurisdiction on Seoul Central
District Court, but not denying jurisdiction to this Court. Nevertheless, the entire dispute between
the parties is subject to arbitration.

12. First, as Gale asserts in the ICC Arbitration, POSCO E&C had no rights under the
Unit Pledge Agreement because, in violation of its obligations under the LLC Agreements, it
engineered the loan default ln other words, POSCO E&C never had the right to seize the units,
let alone sell them. Second, Gale alleges that even assuming that PGSCO E&C properly stepped
into the lenders’ shoes under the Unit Pledge Agreement, its sale of the units at a fraction of their
value violated POSCO E&C’s obligations under the LLC Agreements. Third, the parties clearly
indicated that all disputes between them related to Songdo should be arbitrated, as they included
mandatory arbitration provisions in the LLC Agreements (and in a third agreement governing
Songdo that is not directly at issue in this dispute). Fourth, the parties selected to arbitrate under
the ICC rules, which grant the arbitrators the right to determine whether a dispute is arbitrable

13. Fifth, the Unit Pledge Agreement contains no arbitration provision, but that
agreement was between the lenders and the Joint Venture, not between Gale and POSCO E&C.

Finally, the determination of whether POSCO E&C sold the units at an unreasonable valuation -

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 5 of 25

and thus breached the Unit Pledge Agreement -» is inextricably linked to the resolution of the
parties’ other disputes in the ICC Arbitration, in particular, to the determination of the extent of
POSCO E&C’s construction overcharges, which, in turn, affects the value of Gale’s units in the
Joint Venture.

14. Accordingly, Gale seeks a declaration that the parties’ entire dispute is subject to
arbitration ln the alternative, if it is determined that in addition to arbitrating Gale’s allegations
that POSCO E&C’s improper sale of the units violated the LLC Agreements, the parties may
litigate whether POSCO E&C’s actions further breached the Unit Pledge Agreement, Gale brings
a breach of contract claim in this Court.

THE PARTIES

15. Gale Songdo is a limited liability company registered under Delaware law with its
primary place of business at 5 Bryant Park, 1065 6th Avenue, New York, NY 10018.

16. Gale Korea is a limited liability company registered under the laws of Delaware
with its primary place of business at 5 Bryant Park, 1065 6th Avenue, New York, NY 10018.

17. On information and belief, POSCO E&C is a company registered under Korean
law, with its registered office at 568-1 Goedong-dong, Nam-gu, Pohang, GyeongBuk, Korea.

JURISDICTION

18. This action arises under the Convention on the Recognition and Enforcement of
Foreign Arbitral Awards (the “New York Convention”) art. 11(1), Jun. 10, 1958, 21 U.S.T. 2517,
the Federal Arbitration Act (the “FAA”), 9 U.S.C. §§ 201-208, the Declaratory Judgment Act, 28
U.S.C. § 2201, and Korean law.

19. This Court has subject matter jurisdiction over all causes of action stated herein

pursuant to 28 U.S.C. §§ 1331, and 1332(a)(2) and 9 U.S.C. § 203.

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 6 of 25

20. POSCO E&C is subject to personal jurisdiction under New York’s long-arm statute
because POSCO E&C transacts business in New York, and this claim arises from those business
transactions N.Y.C.P.L.R.§ 302(a)(l).

VENUE

21. Venue is proper in the Southern District of New Yorl< pursuant to 9 U.S.C. § 204
and 28 U.S.C. § 139l(b)(2) because “a substantial part of the events or omissions giving rise to
the claim occurred” in New York City.

FACTUAL BACKGROUND
Korea Invites Gale lnvestments to Develop a NeW City

22. ln 2001, Korea invited the predecessor to New York-based The Gale lnvestments
Company, LLC (“Gale lnvestments”) to spearhead the construction of an international business
district on 1,500 acres of reclaimed land 35 miles west of downtown Seoul and adjacent to the
world class Incheon lnternational Airport.

23. Korea wished to create a modern “aerotropolis” -- an international business hub to
rival Singapore, Hong Kong, and Shanghai as a commercial gateway to Northeast Asia designed
to entice foreign direct investment and facilitate Korea’s emergence from the 1997 Asian Financial
Crisis.

24. Korea turned to Gale lnvestments -- a family-owned business founded in New
York City in 1922 with a global reputation for developing “smart-connected” cities -- to turn this
dream into reality. lt was thus at Korea’s direct request that Gale lnvestments brought its vision
and expertise to the IBD. Korea also instructed Gale lnvestments to use POSCO E&C on the

proj ect.

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 7 of 25

25. Gale lnvestment’s relationship with Korea was memorialized in a 2002 Land
Supply Agreement with the City of Incheon (“lncheon”), which set the terms of the sale of the
land that would become the IBD to the Joint Venture. This sale represented the first time in Korean
history that Korea permitted a foreign-controlled entity to own Korean land in fee simple.

26. Over the course of the next 18 years, Gale lnvestments worked tirelessly to
transform Korea’s dream into fact. Through these efforts, Gale lnvestments created a widely-
lauded futuristic city boasting the landmark NEATT Tower (one of the tallest skyscrapers in
Northeast Asia), more than 20,000 residential housing units, a retail mall, luxury hotels, a
convention center modeled after the iconic Sydney Opera House, a $280 million arts and culture
complex with waterfront views, a world-class international school, a 100-acre Central Park
reminiscent of the eponymous park in Gale lnvestment’s hometown, Venetian-style canals, and a
Jack Nicklaus Signature golf course and clubhouse.

The LLC Agreements

27. To achieve these results, Gale lnvestments worked through two affiliates: Plaintiffs
Gale Songdo and Gale Korea. These affiliates partnered with POSCO E&C through two LLCs,
including the Joint Venture, governed by two separate LLC Agreements.

28. Specifically, in 2002, Gale Songdo and POSCO E&C established the Joint Venture
as a Korean “limited liability company” or yuhan hoesa (similar to a limited liability company).
The Joint Venture’s operations are governed by the Joint Venture Operating Agreement (the “JV
Agreement”). The purpose of the Joint Venture is to own, manage, operate, develop, and otherwise
manage the lBD project. Ownership in the Joint Venture is denominated in units. Gale Songdo
owns 70.1 percent of the units, and POSCO E&C the remaining 29.1 percent Through these units,

Gale Songdo owns 70.1 percent of the real estate and development rights in the IBD.

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 8 of 25

29. The JV Agreement imposes an explicit good faith obligation on the LLC members
The LLC members agree to “cooperate on behalf of the Company and use commercially reasonable
efforts, in good faith, to obtain” loans. Exhibit B, JV Agreement, art. 3.8, Aug. 5 , 2011. The Joint
Venture’s Representative Director, who manages the business of the company, must discharge his
duties in good faith. Ex. B, art. 5.1. And the members’ liability is limited for “any act[s] performed
in good fait ,” or “any good faith failure or refusal to perform any acts except those required by
the terms of this Agreement,” provisions which, by logical extension, show that the Members are
liable for acts not performed in good faith. Ex. B, art. 5.8.1 & 5.8.2.

30. Beyond these explicit good faith obligations, the JV Agreement is governed by
Korean law, which imposes a statutory duty of trust and good faith on all contractual parties.

31. The JV Agreement imposes additional duties on the members. POSCO E&C and
Gale Songdo agreed to pay a developer (ultimately, GIK, an entity described below) a development
fee for each development project. This fee is allocated between GIK’s members (POSCO E&C
and Gale Korea) in proportion to their ownership of GIK’s units. Ex. B, art. 5 .'7.3(a). POSCO
E&C and Gale Songdo agreed that POSCO E&C could act as a Construction Contractor on Songdo
projects, subject to the approval of the Joint Venture’s Board of Directors. Ex. B, art. 5.7.3(€).

32. The JV Agreement also specified the procedure in the event that either POSCO
E&C or Gale Songdo decided to sell (oi‘ purchase) the other’s interest in the Joint Venture. The
“Buy/Sell” provision sets a contractual “Buy Price” intended to ensure a purchase that conforms
to the market value of the Joint Venture units (based on the Joint Venture’s holdings). Ex. B, art.
8.2(b).

33. POSCO E&C additionally agreed to address the New York-based Gale Songdo

from potential taxable “phantom” income in the United States (sometimes referred to as “phantom

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 9 of 25

taxes”). Gale Songdo required this provision because the Joint Venture’s loan agreement
prohibited distributions on earnings before full loan repayment While POSCO E&C realized cash
flow from construction profits, Gale Songdo faced the possibility that its Korean development
efforts would create significant (but paper) profits that would be taxable in the United States.
Article 5.5.11 of the JV Agreement addresses this issue by requiring POSCO E&C to “take into
account ‘phantom income’ tax impacts on [Gale Songdo]” and to “undertake measures to eliminate
such impacts.”

34. The JV Agreement defines an event of default to include: (i) a breach of any
material obligation; (ii) any act “involving fraud, willful misconduct, or gross negligence,” or (iii)
impermissible transfers of the Joint Venture’s units, defined as any transfer made without the
approval ofthe Board of Directors. Ex. B, art. 11.2.1, 11.2.2, 11.2.3 & 7.1.1.

35 . Gale Korea and POSCO E&C separately created Gale International Korea (“GIK”)
to serve as the Joint Venture’s developer handling day-to-day development operations In this
capacity, GIK approved construction costs and contracts, oversaw construction efforts, managed
the Joint Venture’s assets, paid the Joint Venture’s Korean taxes, and handled the sale of the Joint
Venture’s real estate holdings Exhibit C, PMSA, art. 3 & 4, Feb. 11, 2004. GIK’s major decisions
on these issues require the Joint Venture’s approval. The GIK Operating Agreement (the “GIK
Agreement”) governs the operations of GIK. Gale Korea owns 70.1 percent of GIK, and POSCO
E&C the remaining 29.9 percent of the equity in GIK.

36. Like the JV Agreement, the GIK Agreement imposes an explicit good faith
obligation on the GIK members The Representative Director, in managing and controlling the
business affairs of GIK, must discharge his duties in good faith. Exhibit D, GlK Agreement, art.

5.1, Aug. 5, 2011. The GIK Agreement limits members’ liability for “any act[s] performed in

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 10 of 25

good faith,” or “any good faith failure or refusal to perform any acts except those required by the
terms of this Agreement.” Ex. D,y art. 5.8.1 & 5.8.2.

37. The GIK Agreement is also governed by Korean law and, thus, the Korean statutory
duty of trust and good faith.

38. Like the JV Agreement, the GIK Agreement explicitly requires POSCO E&C to
“take into account ‘phantom income’ tax impacts on [Gale Korea],” and to “undertake measures
to eliminate such impacts.” EX. D, art. 5.5.11.

39. An event of default under the GIK Agreement includes: (i) a breach of any material
obligation; or (ii) any act involving fraud, Willful misconduct, or gross negligence Ex. D, art.
11.2.

40. A Project Management Services Agreement (“PMSA”) memorializes the terms of
GIK’s relationship with the Joint Venture. Under the terms of the PMSA, GIK assumes day-to-
day responsibility for, inter alia, paying all taxes, assessments debts, obligations costs, and
expenses; preparing budgets and reports; negotiating and administering construction contracts and
coordinating with government agencies EX. C, art. 3 & 4.

41. The chart attached as Exhibit E sets out the relationship between POSCO E&C,
Gale Songdo, Gale Korea, the Joint Venture, and GIK.

42. As that chart reflects, the JV Agreement, the GIK Agreement, and the PMSA
establish the overarching framework governing Gale and POSCO E&C’s relationship with each
other with respect to Songdo. All three are governed by Korean law; all three impose both express
obligations on the parties to act in good faith in their dealings with each other, as Well as Korean

statutory good faith duties; and all three agreements include dispute resolution clauses requiring

_10_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 11 of 25

that all disputes, controversies or claims between the parties be resolved through binding
arbitration pursuant to the ICC Rules.

43. Because Gale Songdo and Gale Korea were both based in New York City, a
significant amount of the work was carried out on behalf of the Joint Venture in New York. F or
example, an extensive amount of the IBD’s design and marketing work was implemented and
managed from New York; board meetings were conducted in New York on several occasions;
POSCO E&C representatives flew to New York for discussions with Gale representatives; and
when the relationship between Gale and POSCO E&C broke down, the parties attempted to
negotiate a resolution in New York,

Funding the Development

44. To finance the anticipated 835 billion development of the IBD, the Joint Venture
entered into a series of loan facilities

45. The Joint Venture initially purchased its Songdo real estate holdings and financed
its development efforts through a USD $90 million loan funded in 2003. ln 2004, the Joint Venture
repaid and extended that first loan through a USD $180 million bridge loan. In 2005, the Joint
Venture repaid and extended the bridge loan with a USD $1.5 billion construction finance loan.

46. In 2007, the Joint Venture executed a $2.5 billion construction loan with Shinhan
Bank (the "‘2007 Shinhan Bank Loan”) to fund the acquisition of additional real estate holdings in
the IBD and finance the ongoing development efforts in Songdo.

47. Gale Songdo took the lead in negotiating each of these loans, with the Joint
Venture’s real estate holdings serving as collateral. y

48. The 2007 loan agreement prohibited the Joint Venture from making any dividend

or other distribution to its shareholders before repayment As noted above, this requirement

_11_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 12 of 25

created a potential problem for the New York-based Gale Songdo, which now faced the possibility
of the Joint Venture generating “profits” for U.S. tax purposes, without a corresponding dividend
or distribution to cover tax costs The Parties included specific provisions in the LLC Agreements
that imposed explicit obligations on POSCO E&C to address these potential U.S. phantom income
implications

49. After years of successful development in the IBD, the passing of the Asian financial
crisis, and a change in governing parties, a new conservative Korean government began to question
its earlier decision to place prime Korean real estate in the hands of a foreign investor.

50. ln 2008, Incheon’s newly-elected Mayor Ahn offered Gale Songdo USD $400
million for its 70.1 percent share of Songdo. Gale Songdo declined, committed to the project and
convinced of its profitability

51. Having failed to oust Gale Songdo through a buy-out, the new administration of
Incheon withheld the Joint Venture’s construction permits Without these permits, Gale Songdo
could not engage in any development work. By withholding permits, Incheon effectively rendered
valueless Gale Songdo’s ownership and development rights Incheon demanded that the Joint
Venture sell back blocks of land, essentially at cost, to receive the permits necessary to

recommence development efforts

52. The Joint Venture thus had no choice but to acquiesce to the Incheon’s demands
and re-sell the land back to the city. Because the Joint Venture’s real estate served as collateral on
the 2007 Shinhan Bank Loan, the resale of land to lncheon necessitated a refinancing

53. In 2010, POSCO E&C led that refinancing effort POSCO E&C represented to
Gale Songdo that the lenders required POSCO E&C’s partial guarantee to move forward after the

forced land sale. Leveraging its position, POSCO E&C would only provide this guarantee on two

_12_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 13 of 25

conditions First, POSCO E&C demanded to be the exclusive construction contractor on the
lucrative mixed-use and residential development projects moving forward. Second, POSCO E&C
demanded managerial control of GIK.

54. Seeing no other path forward, Gale Songdo and Gale Korea acquiesced The terms
of the new agreement between Gale and POSCO E&C were initially set forth in a “Basic
Agreement,” which stated that POSCO E&C would lead discussions with the lenders to restructure
the 2007 loan, and that Gale and POSCO E&C would amend the LLC Agreements to increase
POSCO E&C’s managerial authority.

55. ln August 2011, Gale Songdo, Gale Korea, and POSCO E&C clarified and
implemented the Basic Agreement’s terms by amending the GIK and JV Agreements. These
Amended LLC Agreements thus superseded the Basic Agreement Under the new terms, POSCO
E&C appoints the Representative Dii‘ector and three of the five directors to GIK’s Board. Gale
Kore remains the majority owner of GIK. From this point forward, however, GlK was under
POSCO E&C’s managerial control and acted as POSCO E&C’s agent.

56. Gale Songdo and POSCO E&C also amended the JV Agreement to give POSCO
E&C a functional veto.

57. Nevertheless, POSCO E&C was not authorized to abuse its new position, as it
remained bound by its contractual and statutory obligations under the LLC Agreements. ln
addition to the contractual and statutory obligations POSCO E&C owed both Gale Songdo and
Gale Korea under the LLC Agreements, the Joint Venture and POSCO E&C entered into a Master
Construction Contract (“l\/ICC”). The l\/ICC established a formula pegged to construction quality
for determining allowable construction costs; empowered the Joint Venture to review and

comment upon design drawings necessary for project approval and completion; approve all

_13_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 14 of 25

exterior and landscape installations to ensure the aesthetic quality of the project; sign off on all
sale contracts; and determine sale prices for units

5 8. ln December 2013, the Joint Venture refinanced the remaining development work
through a series of six Loan Facility Agreeinents (the “Loan Facility Agreements”) with several
lenders POSCO E&C led the refinancing effort. These six Loan Facility Agreements are referred
to separately as the Package l through Package 6 Loans, as each separate Loan Facility Agreement
relates to the development of a specific package of land.

59. In connection with the Loan Facility Agreements, POSCO E&C and Gale Songdo
entered into the Unit Pledge Agreement with the lenders, by which both POSCO E&C and Gale
Songdo pledged their units in the Joint Venture as collateral for the loans

60. Under the terms of the Unit Pledge Agreement, in the event of a default of any loan
facility, the lenders are entitled to sell the Joint Venture units “at a public or a private sale” but
only “upon such terms as the [lenders] may reasonably determine.” Exhibit F, Unit Pledge
Agreement, art. 6.1(0), Dec. 18, 2013. After any such sale, the lenders must return to the unit
holders the surplus proceeds remaining after repaying any outstanding loans

61. POSCO E&C provided partial guarantees for the Loan Facility Agreements. Under
these agreements if POSCO E&C repays any of the outstanding loans in full, it acquires the rights
of the lenders, including the right to seize and sell the Joint Venture’s units

62. Over time, the loans associated with Packages 2 and 3 were fully repaid. Packages
5 and 6 were refinanced. After these repayments and refinancing, only the Package 1 and 4 loans

remained subject to the Unit Pledge Agreement

_14_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 15 of 25

POSCO E&C Abuses Its Control Over GIK and its Role as Construction Contractor

63. As described in greater detail in the attached ICC request for arbitration, POSCO
E&C repeatedly abused its control over GIK and its position as prime contractor for Songdo.

64. First, POSCG E&C overcharged the Joint Venture by hundreds of millions of
dollars for construction work - in excess of the construction costs allowed by the l\/lCC and far
more than POSCO E&C charged other customers for similar work. POSCO E&C’s internal
documents reveal that POSCO E&C’s profit rate from its contracts with its own Joint Venture was
nearly one-and-a-half times higher than initially projected and more than double its profit rate for
projects outside of Songdo. As independent experts confirmed, these overcharges included
excessively high prices for construction materials and electrical work; failure to reduce prices to
correspond with changes in design; double counting; and significant overestimations of quantities
of materials required for these projects Moreover, the quality of POSCO E&C’s construction
work on these lucrative projects was subpar.

65. As noted, POSCO E&C was incentivized to maximize its construction profits by
overcharging for work and underperforming on quality because, as construction contractor,
POSC() E&C received 100 percent of the profits from the construction contracts In contrast, as
minority owner of the Joint Venture, POSCO E&C received only 29.9 percent of any profits from
developed work and real estate sales

66. Second, the POSCO E&C-led GIK sold Joint Venture real estate assets without
Gale’s consent and in a manner that served the interests of PGSCO E&C, rather than the good of
the Joint Venture. For exainple, in July 2011, GIK, under the control of POSCO E&C, sold a
major development block to the lowest of three bidders This decision cost the Joint Venture over

USD 87 million. The winning bidder, while not offering as much for the property itself, promised

_15_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 16 of 25

POSCO E&C a “preferred” construction contract, paying PGSCO E&C 15 percent more for
construction work than the other bidders offered

67. Third, POSCO E&C exploited its control of GIK to divert the Joint Venture’s
corporate funds For example, in June 2015, GIK unilaterally paid $62 million to POSCO E&C
from the Joint Venture’s excess cash reserves as an “advance” on construction costs

68. Fourth, PGSCO E& C _ through GIK _ used the Joint Venture’s corporate seal
(or, “chop”) to enter into the above transactions without the Joint Venture’s approval Under
Korean law, a document executed by use of a corporate chop is assumed valid and binding By
misusing the corporate seal, POSCO E&C fraudulently approved transactions that required the
Joint Venture’s authorization

69. Fifth, under POSCO E&C’s control, GIK frustrated Gale Korea’s attempts to secure
development fees owed to Gale Korea.

70. Finally, POSCO E&C failed to address, and instead exacerbated, New York-based
Gale Songdo’s potential phantom income issues
Construction Stops and POSCO E&C Sells a Stake to the Saudi Investment Fund

71. ln September 2015, POSCO E&C and its parent, POSCO, announced that POSCO
Chairman Kwon had sold a 38 percent stake in POSCO E&C to the Saudi Arabian Sovereign Fund
(“PIF”) for over USD $1 billion. lt appears that PIF believed POSCO E&C owned 100 percent of
the real estate, development, and construction rights in the IBD, and the purchase price thus
reflected the value of the IBD project.

72. By this time, development of Songdo was 70 percent complete The proj ect, which
had been financed at a loss through construction and development loans, had entered the stage

where it would become immensely profitable

_16_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 17 of 25

73. But Gale Songdo had discovered POSCO E&C’s construction overcharges
Exercising its veto rights, Gale Songdo stopped the Joint Venture from approving any additional
construction work until the issue could be resolved - halting development (and drying up POSCO
E&C ’ s construction profits).

The Failed New York Negotiations

74. Gale and POSCO E&C agreed to meet in New York City to attempt to negotiate
their differences Over the course of three days in April 2016, representatives from POSCO E&C,
Gale Korea, and Gale Songdo met in Gale Songdo’s New York offices

75. The New York negotiations culminated with a “Realignment Agreement.” That
Agreement required POSCO E&C to make substantial payments to Gale Songdo to acquire control
over the Joint Venture’s corporate chop. POSCO E&C materially breached the Realignment
Agreement, by failing to make the required payments As a result, Gale Songdo refused to cede
control of the Joint Venture’s chop to POSCO E&C.

POSC() E&C Seizes Gale Songdo’s Units

76. With the failure of the Realignment Agreement, POSCO E&C decided simply to
seize Gale Songdo’s units and assume total control over the lucrative Songdo project. This
maneuver would allow POSCO E&C to reap the immediate benefit of renewed construction
projects - and profits -- as well as the long-term rewards associated with the development and
sale of Songdo real estate.

77. By December 2016, the Joint Venture had repaid or refinanced the loans for
Packages 2, 5, and 6. The Joint Venture repaid the Package 3 Loan in full in January 2018. The
Joint Venture had the ability to continue making timely payments on the remaining Package 1 and

4 Loans.

_17-

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 18 of 25

78. To seize the units, POSCO E&C blocked the Joint Venture’s attempts to make the
Package l and 4 payments on time - despite the fact that the interest payments were trivial in
comparison to the overall outstanding loans and even though the Joint Venture had funds available
for the payments

79. POSCO E&C thus engineered defaults on the loan facilities associated with the
Package 1 and 4 loans, paid off the balances on those loans as a guarantor, and then purported to
assume the lenders’ rights under the Unit Pledge Agreement,

80. The stark contrast between POSCO E&C’s conduct with regard to Package 6,
which once refinanced was no longer subject to the Unit Pledge Agreement, and Packages l and
4, which remained subject to the Unit Pledge Agreement, demonstrates PGSCO E&C’s utter bad
faith.

81. In the summer of 2017, the dispute between Gale Songdo and POSCO E&C over
construction charges led to a delay in the preparation of the Joint Venture’s annual audited
financials. When the Joint Venture failed to provide the audited financials to the Package 6 lenders
on time, the Package 6 lenders declared a technical default of the Loan Agreement and temporarily
denied the Joint Venture the right to transfer available funds from the associated Package 6 bank
account to pay the required interest payments POSCO E&C made the outstanding interest
payment, preventing a default Shortly thereafter, the Joint Venture delivered the financials,
gained access to the account, and reimbursed POSCO E&C.

82. ln short, when there was no putative right to seize and sell Gale Songdo’s units,
POSCO E&C did not exercise its ability to step into the lender’s shoes by paying off the
outstanding loan balance when the opportunity arose Instead, POSCO E&C simply brought the

loan into compliance.

_13_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 19 of 25

83. By contrast, when there was a possibility of seizing Gale Songdo’s units, POSCO
E&C’s actions were of a fundamentally different character. Specifically, with regard to the
Package 1 and 4 loans _- which remained subject to the Unit Pledge Agreement _ POSCO E&C,
improperly thwarted the Joint Venture’s ability to make timely payments despite the availability
of funds to do so and the relatively small amount of the payments involved. This led to a default
POSCO E&C then subrogated the loans (i.e., paid off the full outstanding loan amounts) asserting
that it thus assumed the rights of the lenders under the Unit Pledge Agreement POSCO E&C used
the engineered default to purportedly seize and sell Gale Songdo’s units in the Joint Venture

84. POSCO E&C’s internal documents demonstrate that this was POSCO E&C’s plan
for some time In 2015 - well before even the specter of a default - POSCO E&C sent a
memorandum to its parent company, POSCO Group, describing various “action plans” to address
its outstanding issues with Gale Songdo, primarily the disputes over construction fees and phantom
income

85. That memorandum explicitly anticipates the possibility of POSCO E&C seizing the
Songdo IBD project “in case we fail to agree with [Gale Songdo] on amicable terms.” POSCO
E&C plotted to accomplish this seizure by “tak[ing] over the equity using a third-party foreign
company and conduct the project in coordination with lenders.” That is precisely the course of
action that POSCO E&C followed.

POSCO E&C Purports to Sell Gale Songdo’s Joint Venture units

86. In “seizing” the Joint Venture’s units, POSCO E&C specifically targeted only Gale

Songdo’s units POSCO E&C then purported to sell these units to two dubious, recently-created

Hong-Kong based companies

_19_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 20 of 25

87. POSCO E&C purported to sell these units 4- worth over USD 82 billion - for
approximately 814 million, a fraction of their true value and approximately the amount of Gale
Songdo’s initial 815 million capital contribution to the Joint Venture POSCO E&C claimed to
act as a lender in this transaction But a lender would have first looked to the availability of other
collateral -that is, the Joint Venture’s real estate holdings -~ before seizing the borrower’s units
POSCO E&C did not do so. And a lender would have seized and sold sufficient units to recover
the outstanding loan amounts, regardless ofownership. POSCO E&C targeted only Gale Songdo’s
units for the purported sale.

88. By selling to the Hong Kong companies POSCO E&C ousted Gale from the IBD
project, removed the barrier to securing its inflated construction charges and gained control over
the lucrative real estate and development rights in the IBD moving forward

89. After the purported seizure and sale, POSCO E&C _ now in control of the Joint
Venture -- could pay the fraudulent construction invoices, which totaled more than USD 8300
million POSCO E&C also removed the barrier to lucrative new construction work. Without Gale
Songdo’s oversight, POSCO E&C can continue its construction overcharges unimpeded

90. Further, soon after the alleged sale, POSCO E&C refinanced Packages l and 4,
using the proceeds to repay itself the subrogated amounts (i.e., made itself whole) and extract
additional cash in excess of USD 8200 million

91. In short, POSCO E&C dramatically improved its cash position and financial
outlook, leading to a significant improvement in the value of POSCO E&C’s company bonds and
credit ratings, and paving the way for a likely future initial public offering or recapitalization

92. The supposed sale of Gale Songdo’s units marked the culmination of a series of

improper acts by POSCO E&C. The sale was thus intimately connected with POSCO E&C’s other

_2()_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 21 of 25

breaches of its contractual and statutory duties under the LLC Agreements. Accordingly, all of
POSCO E&C’s breaches -- up to and including the sale of the Joint Venture units _ are subject
to the mandatory arbitration provisions of the LLC Agreements.

LEGAL BACKGROUND
The New York Convention

93. “The goal of the [New York] Convention is to promote the enforcement of arbitral
agreements in contracts involving international commerce so as to facilitate international business
transactions.” Davz'a’ L. Thre[keld & Co. v. Metallgesellschaft le., 923 F.2d 245, 250 (2d Cir.
1991)

94. To effectuate this goal, the Convention provides that “[t]he court of a Contracting
_&mewmn%Rmhimmmmnmammmmnmwmuiwmdnmqmn%hwemmemag%mwt
within the meaning of this article, ~shall, at the request of one of the parties, refer the parties to
arbitration, unless it finds that the said agreement is null and void, inoperative, or incapable of
being performed.” 21 U.S.T. 2517 art. Il(3).

95. Section 201 of the FAA provides for the enforcement of the Convention in the U.S.
wmm.9USL1§KM(WhememmmumdmRmmgmmnmmEmwmmwmoH%m@nAmmm
Awards of June 10, 1958 shall be enforced in the United States courts in accordance with this
chapter.”). Under the FAA, “[a]n arbitration agreement . . . arising out of a legal relationship,
whether contractual or not, which is considered as commercial . . . falls under the Convention.”
Id. § 202. A court “may direct that arbitration be held in accordance with [such an] agreement at
any place therein provided for, whether that place is within or without the United States” ld. §

206.

_21_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 22 of 25

96. The adoption of the New York Convention by the United States promotes a “strong
federal policy favoring arbitration disputes.” O]j‘shore Expl. and Prod. LLC v. Morgan Stanley
Private Bank, N.A., 986 F.Supp.2d 308, 314-15 (S.D.N.Y. 2013). The federal bias in favor of
arbitration is particularly strong in the context of international transactions Chelsea Square
Textiles Inc. v. Bombay Dyeing & Mfg. Co., 189 F.3d 289, 294 (2d Cir. 1999).

97. Accordingly, “federal policy requires [federal courts] to construe arbitration clauses
as broadly as possible,” and absent an “express provision excluding a particular grievance from
arbitration . . . only the most forceful evidence of a purpose to exclude the claim from arbitration
can prevail.” Davz'd L. Threlkeld & C0., 923 F.2d at 250-251 (citations omitted). Consequently
“[a]rbitration should be compelled unless it may be said with positive assurance that the arbitration
clause is not susceptible to an interpretation that covers the asserted dispute.” Id. at 250 (citation
omitted).

98. Like the United States, Korea is a party to the New York Convention. Korea
similarly broadly defines arbitration agreements to encompass any “agreement between the parties
to resolve, by arbitration, all or a part of disputes which may arise in the future in respect of a
defined legal relationship, whether contractual or not.” Supreme Court, 2005Da74344, May 31
2007 (S. Kor,).

99. Like their American counterparts Korean courts also broadly construe arbitration
provisions Accordingly, “where a valid arbitration agreement is acknowledged, it is reasonable
to assume, in the absence of special circumstances to the contrary, that the parties have agreed to

resolve by arbitration all disputes arising from the particular legal relationship between them.” Ia’.

_22_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 23 of 25

COUNT I

DECLARATORY JUDGMENT THAT THE ENTIRE DISPUTE BETWEEN THE
PARTIES IS SUBJECT T 0 ARBITRATION

100. Paragraphs 1 through 99 are incorporated by reference as if fully restated herein

101. POSCO E&C and Plaintiffs entered into written agreements to govern the
operations and day-to-day management of their jointly-owned LLCs.

102. The LLC Agreements expressly provide for arbitration in Singapore under the rules
of the lCC.

103. Singapore is a signatory of the Convention on the Recognition and Enforcement of
Foreign Arbitral Awards.

104. The subject matter of the agreement is commercial.

105. The agreement is not entirely domestic in scope because POSCO E&C is a Korean
company and the commercial relationship has a reasonable relationship to Korea.

106. A court must enforce an agreement to arbitrate if: (i) there is a written agreement
to arbitrate the subject of the dispute; (ii) the agreement provides for arbitration in the territory of
a signatory of the Convention; (iii) the agreement arises out of a commercial legal relationship;
and (iv) a party to the Agreement is a foreign citizen, and the commercial relationship has a
reasonable relationship to a foreign state Smith/Enron Cogeneration Ltd. P ’shz'p, Inc. v. sz'th
Cogeneralion [ntern., [nc., 198 F.3d 88, 92 (2d Cir. 1999) (citing Lea'ee v. Ceramiche Ragno, 684
F.2d 184, 186-87 (1st Cir. 1982).

107. All disputes between POSCO E&C and Plaintiffs set out in the attached Request
for Arbitration, including the dispute regarding the purported sale of Gale Songdo’s units, must

accordingly be submitted to binding arbitration under the ICC Rules.

_23_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 24 of 25

COUNT II
BREACH OF CONTRACT

108. Paragraphs 1 through 107 are incorporated by reference as if fully restated herein

109. Gale believes that all disputes between the Parties are subject to arbitration lf,
however, it is determined that the parties may litigate whether POSCO E&C’s improper sale of
Gale Songdo’s Joint Venture units further breached the Unit Pledge Agreement, Plaintiffs bring
this breach of contract action

1 10. The Unit Pledge Agreement constitutes a binding and enforceable contract between
POSCO E&C and Gale Songdo.

l l 1. POSCO E&C breached the Unit Pledge Agreement by selling Gale Songdo’s units
for a fraction of their market value and failing to return the surplus proceeds remaining after
repaying any outstanding loans

112. As a direct result of POSCO E&C’s breach, Gale Songdo suffered foreseeable
damages

113. POSCO E&C must pay Gale Songdo the surplus determined based upon a

reasonable valuation of the sale of the units

PRAYER FOR RELIEF
114. Wherefore, Plaintiffs pray that this Court enter judgment as follows, ordering that:

(a) All disputes between POSCO E&C, Gale Songdo, and Gale Korea set out
in the attached Request for Arbitration, including the dispute regarding the
improper and unreasonable purported sale of Gale Songdo’s units, must be
submitted to binding arbitration under the ICC Rules;

(b) In the alternative, if it is determined that in addition to arbitrating Gale’s
allegations that POSCO E&C’s improper sale of the units violated the JV
Agreement, the parties may litigate whether POSCO E&C’s actions further
breached the Unit Pledge Agreement, POSCO E&C breached the Unit

_24_

Case 1:19-cv-O2498-.]GK Document 2 Filed 03/20/19 Page 25 of 25

Pledge Agreement by selling Gale Songdo’s units on unreasonable terms
and failing to remit any surplus from the sale to Gale Songdo;

(c) POSCO E&C pay damages to Gale Songdo for the unreasonable purported
sale of the Joint Venture’s units in an amount to be determined at trial;

(e) Pre-Judgment interest;

(f) Attorneys’ fees, costs and expenses; and,

(g) Such other relief as the Court deems just and appropriate

Dated: New York, New York
March 20, 2019

_25_

By: § é; §

Gregory M. McKenzie

Sojin Yoon

KELLEY DRYE & WARREN LLP
101 Park Avenue

New York, NY 10178

Phone: (212) 808-7800

Facsimile: (212) 808-7897

OfCounSel:

Gregory M. Williams
WILEY REIN LLP

1776 K Street NW
Washington, DC 20006
Phone: (202) 719-7593
Facsimile: (202) 719-7049

Cozmselfor Plaintiffs

